FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As filed 07/13/2021, claims 1-3, 5-9, 11-13, 15 & 16 are presented for examination. Claims 1, 6-7, 12-13, & 15 have been amended, claims 4, 10, & 14 have been canceled, and claim 16 is newly presented.
Claims 1-3, 5-9, 11-13, & 15 are rejected.
Claim 16 is objected to. 
Response to Arguments
Regarding the objections to the drawings, the applicant has presented corrected drawings that are legible; accordingly, the corresponding objections to the drawings are withdrawn.
Regarding the objections to the claims, the applicant has amended and canceled the claims such that the previous informalities have been resolved; accordingly, the corresponding objections to the claims have been withdrawn. However, new informalities have arisen as a result of amendment, see Claim Objections below.
Regarding the rejections of claims 1, 5-7, 11, & 15 under 35 USC 101, the applicant has amended the dependent claims not included in the initial 101 rejection, into the independent claims such that the independent claims no longer recite solely mental processes. The human mind cannot, in combination with the remaining elements and features of the claim, “predict road conditions…at a future time instant according to…a model compris[ing] a Convolution Neural Network Model and a Recurrent Network Model)”; accordingly, the corresponding rejections are withdrawn.
Regarding the rejections of claims 7 & 12-15 under 35 USC 101, the applicant has amended the claims to recite “non-transitory” such that the claims are now directed to eligible subject matter; accordingly, the corresponding rejections are withdrawn.
Regarding the rejections under 35 USC 103, the applicant has argued that the combination of Wu, Chen, and Wiest do not teach the newly amended language in combination with the remaining elements and features of the claim. The examiner has fully considered the arguments and they are found to be persuasive; however, new grounds of rejection, necessitated by amendment, are made in view of Wu; Yuankai (Short-term traffic flow forecasting with spatial-temporal correlation in a hybrid deep learning framework; Dec 2016) hereinafter referred to as Wu (2).

Claim Objections
Claims 1 & 6-7 are objected to because of the following informalities: 
In claims 1 & 6-7, “N-order neighboring nodes” should possibly be written “N-order neighboring roads” constituting a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 11-13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu; Tao et al. (US Pat 8606727) in view of Wu; Yuankai (Short-term traffic flow forecasting with spatial-temporal correlation in a hybrid deep learning framework; Dec 2016) hereinafter referred to as Wu (2).
Regarding claim 1, Wu teaches:
A road condition predicting method, wherein the method comprises: obtaining N-order neighboring roads of a target road in a road network;  (Abstract: “A system and method for traffic prediction based on space-time relation are disclosed” Further Column 3 Line 56- Column 4 Line 23: "for each of sections in a road network, a spatial scope having influence on the section, wherein the spatial scope is of a spatial order of N")
respectively obtaining feature information of the target road at a current time instant and feature information of N-order neighboring roads of the target road, the feature information including road conditions at the current time instant and road conditions at least one historical time instant; predicting road conditions of the target road at a preset future time instant according to the feature information of the target road at the current time instant, the feature information of the N-order neighboring roads of the target road, and a pre-trained road condition predicting model;  (Colum 3 Line 56- Column 4 Line 30: "a system and method for traffic prediction based on space-time relation by research on how to determine the scope of spatial influence, allocate weights for spatial influence objects, unify criteria for evaluation of traffic condition, as well as mine the relation between the historical traffic conditions of the current road and the roads within the spatial scope of influence for the current road" “In this way, the spatial relation within the road traffic network itself is fully utilized and the influence of changes in traffic conditions of neighboring sections on the current section is considered for spatial scopes of various spatial orders. As such, in actual prediction, any change in traffic condition at a node or on a section can be rapidly reflected in the corresponding spatial scope, which is impossible for the prediction algorithm considering only one single section.” Further Col 6 Lines 50-53: “Herein, the STAR and the STARMA models are both general time sequence models considering spatial relation, which are suitable for analyzing space-time statistical data and mining statistical patterns for prediction based on historical data.” Wu teaches traffic prediction according to a model based on historical data, interpreted to correspond to the “pre-trained road condition model”.)
Wu does not teach:
wherein the pre-trained road condition predicting model comprises a Convolution Neural Network (CNN) model and a Recurrent Neural Network (RNN) model, the CNN model performs convolution processing for each of the N-order neighboring roads, and the RNN model performs recurrent processing for each of the N-order neighboring roads.
However, in the same field of endeavor, Wu (2) teaches:
wherein the pre-trained road condition predicting model comprises a Convolution Neural Network (CNN) model and a Recurrent Neural Network (RNN) model, the CNN model performs convolution processing for each of the N-order neighboring roads, and the RNN model performs recurrent processing for each of the N-order neighboring roads. (Abstract: "a novel deep architecture combined CNN and LSTM to forecast future traffic flow (CLTFP)")
Wu and Wu (2) are analogous art because they both generally relate to the prediction of roadway traffic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the specific method of learning and predicting traffic in a road network via a prediction model trained on historical data of Wu with the teachings of road traffic prediction using a specific model architecture of Wu (2) to achieve a system utilizing CNN to “find relationships between neighboring inputs, which can make it easier for the network to converge on the correct solution” and RNN to “successfully characterize the temporal correlation” that possesses “considerable advantages in traffic flow forecasting”. (Wu (2): Abstract and Introduction)



Regarding claim 2, Wu in combination with Wu (2) teaches the method of claim 1, Wu further teaches:
wherein before predicting road conditions of the target road at a preset future time instant according to the feature information of the target road at the current time instant, the feature information of the N-order neighboring roads of the target road and a pre-trained road condition predicting model, the method further comprises: collecting training data of several training roads to generate a training database; (Col 4 Lines 51-56: “in the correlation learning step, the spatial relation between each of the sections and each of its N-th order influential sections is classified into one of predefined types of spatial relation and, for the classified type of spatial relation, correlation analysis is performed on historical traffic data”)
respective training data comprise training feature information of a training road at a training time instant, training feature information of N-order neighboring roads of the training road and actual road conditions of the training road at a preset future time instant;  (Col 5 Lines 46-50: “the historical traffic data comprise, for a particular time period in a day, at least one of the following historical traffic data for each section: a travel speed at which a vehicle travels along the section, a travel time period a vehicle requires for passing through the section,”)
training the road condition predicting model according to training data of respective training roads in the training database.  (Col 6 Lines 50-53)

Regarding claim 3, Wu in combination with Wu (2) teaches the method of claim 2, Wu further teaches:
wherein the training the road condition predicting model according to training data of respective training roads in the training database specifically comprises:  inputting the respective training data in the training database in turn to the road condition predicting model so that the road condition predicting model outputs corresponding predicted road conditions of the training road at a future time instant; (Abstract: “The system comprises a section spatial influence determining section for determining, for each of a plurality of sections to be predicted, spatial influences on the section by its neighboring sections; a traffic prediction model establishment section for establishing, for each of the plurality of sections to be predicted, a traffic prediction model by using the determined spatial influences and historical traffic data of the plurality of sections; and a traffic prediction section for predicting traffic of each of the plurality of sections to be predicted for a future time period by using real-time traffic data and the traffic prediction model.”)
according to actual road conditions and predicted road conditions in the training data, adjusting parameters of the road condition predicting model so that the predicted road conditions of the training road at the future time instant as predicted by the road condition predicting model are close to the corresponding actual road conditions; repeating use of the respective training data to train the road condition predicting model by using the above steps until the predicted road conditions of the road condition predicting model are infinitely approximate to the corresponding actual road conditions, determining parameters of the road condition predicting model and thereby determining the road condition predicting model.  (Col 6 Line 60-67: “after the real-time traffic data obtaining step, a data difference analysis step of analyzing the difference between the obtained real-time traffic data and the historical traffic data, adjusting the obtained real-time traffic data based on the analysis result, and using the adjusted real-time traffic data as the prediction input. Herein, the real-time traffic data is adjusted by means of statistical averaging.”)

Regarding claim 5, Wu in combination with Wu (2) teaches the method of claim 1, Wu further teaches:
wherein the feature information further comprises at least one of the following features: a road length, which day of the week to which the current time instant belongs, which preset minute time length in one day to which the current time instant belongs, a speed limit level of the road, a road identification, a road out-degree and in-degree.  (Column 6 Lines 26-28: “a prediction input obtaining step of obtaining real-time traffic data for a plurality of sections within one or more time periods as a prediction input” Column 9 Lines 65-67: "The predetermined time period can be a traffic data gathering period or a multiple thereof, e.g., 5 minutes")
Claims 6, 12-13, & 15 and claims 7-9 & 11 are rejected on the basis that they are directed towards a computer readable medium and a computer device claimed to perform a method encompassed in scope by the previously rejected claims 1-3 & 5 respectively.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.W.V./			Examiner, Art Unit 3662   


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662